Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-339
                       Lower Tribunal No. 18-17924
                          ________________


                         David E. Moya, et al.,
                                 Appellants,

                                     vs.

               U.S. Bank National Association, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

      Samuel D. Lopez, P.A., and Samuel D. Lopez (Southwest Ranches),
for appellants.

     Diaz Anselmo & Associates, P.A., and Adam A. Diaz, Roy A. Diaz and
Marie A. Potopsingh (Fort Lauderdale), for appellee.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See HSBC Bank USA, Nat’l Ass’n v. Buset, 241 So. 3d 882,

889 (Fla. 3d DCA 2018) (“Once this blank indorsement was made on the

note, the note became bearer paper, fully negotiable by simple transfer, like

a signed check made out to cash or a signed check with the payee left blank.

Negotiability by simple transfer is one of the defining characteristics of this

type of commercial paper. It reflects one major difference between a

negotiable instrument and, for example, a deed to land.” citing § 673.2011,

Fla. Stat. (2018) (“If an instrument is payable to bearer, it may be negotiated

by transfer of possession alone.”)).




                                       2